—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered May 20, 1991, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
We agree with the defendant’s contention that the trial court improvidently discharged a sworn juror without first conducting "a reasonably thorough inquiry and recitation on the record of the facts and reasons for invoking the statutory authorization of discharging and replacing [the] juror based on continued unavailability” (People v Page, 72 NY2d 69, 73; see, CPL 270.35; see, People v Davis, 178 AD2d 424, 425). Therefore, the defendant’s judgment of conviction must be reversed and a new trial ordered (People v Taylor, 154 AD2d 634, 635; *690affd 76 NY2d 873). Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.